         Case 5:17-cr-00814-XR Document 161 Filed 01/25/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION
UNITED STATES OF AMERICA                        §
                                                §      CRIMINAL NO:
vs.                                             §      SA:17-CR-00814(1,2,3,4,5,6,7)-XR
                                                §
(1) FRANCISCO ENRIQUEZ                          §
(2) SHANE MCDOUGAL                              §
(3) JASON VILLA                                 §
(4) JOSE VILLANUEVA                             §
(5) ALFREDO ESPARZA SR.                         §
(6) ALFREDO ESPARZA JR.                         §
(7) ROBERT NELLE                                §

  ORDER RESETTING DOCKET CALL/REARRAIGNMENT AND
                       PLEA
        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
DOCKET CALL/REARRAIGNMENT AND PLEA in Courtroom 3, on the First Floor of the
John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San
Antonio, TX, on Tuesday, March 05, 2019 at 01:30 PM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 25th day of January, 2019.




                                                ______________________________
                                                XAVIER RODRIGUEZ
                                                UNITED STATES DISTRICT JUDGE
